 In the Matter Of PHELPS DODGE CORPORATION UNITED VERDE BRANCHandINTERNATIONAL ASSOCIATION OF MACHINISTS, LOCAL No. 223; IN-TERNATIONAL BROTHERHOOD OF BOILERM uiERS, IRON SHIP BUILDERSAND HELPERS, LOCAL No. 406; INTERNATIONAL BROTHERHOOD OF°ELEC-TRICALWORKERS, LOCAL No. B 657; AND INTERNATIONAL BROTHER-HOOD OF CARPENTERS AND JOINERS, LOCAL No. 1061Cases Nos. R-558 to R-561, inclusive.Decided April 15, 1938Copper Mining and Smelting Industrij-Investigation of Representatives:con-troversy concerning representation of employees: controversy concerning appro-priateunit-Units Appropriate for Collective Bargaining:similarity of interestsand duties of members of each craft, employed in both mine and smelter, anddistinction from interests and functions of other employees ; history of unionorganization; absence of opposing claims by a bona fide labor organization; craftunits found appropriate under circumstances-ElectionsOrdered:parties agreedon use of pay roll dated 2 days prior to date of hearing for determining eligibilityto vote.Mr. David Persinger,for the Board.Mr. Denison Kitchel,of Phoenix, Ariz., for. the Company.Mr. Sidney S. Bartels,of Phoenix, Ariz., for the I. A. M., the Boiler-makers, the I. B. E. W., and the Carpenters.fur. Gene Gaillac,of Phoenix, Ariz., for the I. B. E. W.Mr. Fred H. Eckert,of Cottonwood, Ariz., for the Smelter Commit-tee and for the Mine Committee.Mr. J. H. Krug,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEOn November 7, 1937, International Association of Machinists,Local No. 223, herein called the I. A. M.; International Brotherhoodof Boilermakers, Iron Ship Builders and Helpers, Local No. 406, here-in called the Boilermakers; 1 International Brotherhood of ElectricalIIt appears from the record that the correctname is InternationalBrotherhood ofBoilermakers, Iron Ship Builders, Welders and Helpers of America, Local No 406. Italso appears from the record that the correct name of the Carpenters is United Brother-hood of Carpenters and Joiners of America. Local No 1061.624 DECISIONS AND ORDERS625Workers, Local No. B657, herein called the I. B. E. W.; and Interna-tional Brotherhood of Carpenters and Joiners, Local No. 1061, herein-called the Carpenters, filed with the Regional Director for the Twenty-first Region (Los Angeles, California) four separate petitions allegingthat questions affecting commerce had arisen concerning the represen-tation of employees of Phelps Dodge Corporation, herein called theCompany, who are employed in its United Verde Branch, located atJerome and Clarkdale, Arizona, and requesting an investigation andcertification of representatives pursuant to Section 9 (c) of the Na-tional Labor Relations Act, 49 Stat. 449, herein called the Act.Thefour,unions above-mentioned are herein collectively called the CraftUnions.On December 9, 1937, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3, of National Labor Relations Board Rules andRegulations-Series 1, as amended, ordered an investigation and au-thorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice; the Board further ordered, pur-suant to Article III, Section 10 (c) (2), of the above Rules and Regu-lations, that the four cases be consolidated for the purposes of thehearing._On January 4, 1938, the Regional Director issued d notice of hear-ing, copies of which were duly served upon the Company, upon thefour petitioning unions, upon the International Union of Mine,Mill and Smelter Workers, Jerome, Arizona, herein called' theI.U. M. M. S. W., a labor organization claiming to represent em-ployees directly affected by the investigation, upon the Central LaborCouncils of Los Angeles, California, and Tucson and Pheonix, Ari-zona, upon the Los Angeles Industrial Union Council, Los Angeles,California, upon the Employees' Committee, Employees' Representa-tion Plan, Phelps Dodge Corporation, United Verde Branch, MineDivision, herein called the Mine Committee,2 and upon the Em-ployees' Committee, Employees' Representation Plan, Phelps DodgeCorporation, United Verde Branch, Smelter Division, herein calledthe Smelter Committee.3The Mine Committee and the Smelter Com-mittee, herein collectively called the Employees Committees, are labororganizations claiming to represent employees directly affected by theinvestigation.Both Employees Committees, 2 or 3 days before thehearing, filed separate petitions with the Regional Director similar tothose filed by the Craft Unions.The Board did not, however, act2The notice in this instance was addressed to the Employees Representation Plan of theUnited Verde Branch, Smelter Dnision, Coppeiwood, Arizona; but it appears from therecord that this actually gave notice to the Mine Committee3 The notice was addressed to Employees' Representation Plan of the United VerdeBranch, Smelter Division, Claiksdale, Arizona. 626NATIONAL LABOR RELATIONS BOARDupon the Employees Committees petitions, by ordering an investiga-tion, pursuant to Section 9 (c) of the Act and Article III, Section 3,of the Rules and Regulations.The Mine Committee and the SmelterCommittee will be regarded, therefore, as intervenors rather thanpetitioners.This conclusion has no bearing upon our decision.Pursuant to the notice, a hearing was held on January 10 and 11,1938, at Clarkdale, Arizona, before Walter B. Wilbur, the TrialExaminer duly designated by the Board.The Board and the Com-pany were, represented by counsel, and the Craft Unions by an or-ganizer of the American Federation of Labor; the I. B. E. W. wasrepresented by an agent of its parent body, International Brotherhoodof Electrical Workers, and the Smelter Committee and the Mine Com-mittee were also represented.4All the foregoing parties participatedin the hearing.'Full opportunity to be heard, to examine and tocross-examine witnesses, and to introduce evidence bearing on theissueswas afforded all parties.During the course of the hearing the Trial Examiner madeseveralrulings on motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat,with two exceptions, no prejudicialerrorswere committed.When each of'the Employees Committees sought to introduce inevidence the Articles governing its operations, as proof ofits organi-zation andpurposes, the Trial Examiner ruled that the offers ofproof were irrelevant. In this we think he erred.An intervenoris clearly entitled to introduce in evidence proof of itsexistence asa labor organization,and no reasonappears in this case for regardingsuch proof as irrelevant.The rulings of the TrialExaminer arehereby overruled.Since the Articles of both Employees Committeeswere marked for identification as,Exhibits and forwarded with therecord, we hereby admit them in evidence.All other rulings madeby the TrialExaminer arehereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COâIPANY aPhelps Dodge Corporation is incorporated under the laws of NewYork. In addition to its direct holdings, the Company owns a num-s The record indicates that the Smelter Committee and Mine Committee were not repre-sented by legal counsel, but they participated in the hearing by a representative.6A representative of the I U M M S. W appeared, but withdrew from the case almostimmediately,taking no part inthe hearing.8Most of the facts in this section are derived from a stipulation entered into betweencounsel for the Company and counsel for the Board. DECISIONS AND ORDERS627bey of subsidiaries engaged in mining, refining and fabricating copperand in other types of business.'The United Verde Branch is the name given to the mine and smelterat Jerome and Clarkdale, Arizona, purchased by the Company inFebruary 1935, from United Verde Copper Company. The mine,which is located at Jerome, consists of a large deposit of copper-bear-ing ore, with traces of silver and gold.Ore produced at the mine isshipped to the smelter at Clarkdale, approximately seven miles dis-tant, by the Verde Tunnel and Smelter Railroad Company.The oreis reduced to copper bullion, which is shipped by rail and steamshipline to a copper refinery at Laurel Hill, New York.Only 2 per centof the ores treated at the smelter are derived from sources other thanthe mine at Jerome, all of which, however, are within the State ofArizona.Coal used as fuel is shipped to the smelter from NewMexico, but in what quantities the record does not disclose.During1936, the total production of the United Verde Branch was as fol-lows: Copper, 76,957,725 pounds; silver, 1,514,830 ounces; and gold55,113 ounces.The copper constituted 6.3 per cent of the total amountof copper produced in the United States during that year.II.THE ORGANIZATIONS INVOLVEDThe four Craft Unions are labor organizations affiliated with theAmerican Federation of Labor. International Association of Ma-chinists, Local No. 223 apparently admits to membership machinists,machinist helpers and apprentices, including tool makers, drill pressoperators and jigger boss machinists. International Brotherhood ofBoilermakers,Iron Ship Builders,Weldersand Helpers of America,Local No. 406 apparently admits to membership boilermakers,helpers,apprentices,welders,boiler shop punchmen, and boilermaker jiggerbosses.International Brotherhood of Electrical Workers, Local No.B657, apparently admits to membership electricians,electrician help-ers and apprentices,electrician jigger bosses,armature winders,meter-men, and meterman apprentices,but excludes radio men, refrigeratormen, crane workers, switchboard men and generator attendants.United Brotherhood of Carpenters and Joiners of America, LocalNo. 1061 apparently admits to membership carpenters and appren-'Compama Minera de San Carlos. S A, both in Mexico ; Copper refining- Nichols CopperCompany with plants located at Laurel Hill, New York and El Paso, Texas ; Copperfabricating* Phelps Dodge Copper Products Corporation with plants in New Jersey, NewYork, Indiana and California ; Utilities : Ajo Improvement Company, Warren Company, TheMoienci Water Company, and Upper Verde Public Utilities Company, all doing business inArizona ;Mercantile corporations : Phelps Dodge Mercantile Company, doing business inNew Mexico and Arizona, and New Cornelia Cooperative Mercantile Company, doing busi-ness in Arizona; Veide Tunnel & Smelter Railroad Company, operating between Jeromeand Clarkdale, Arizona ; Dawson Fuel Sales Company, Dawson, New Mexico ; and CochisePublishing Company, Bisbee, Arizona. 628NATIONAL LABOR RELATIONS BOARDtices.The record reveals that with the exception of the Machinists,the jurisdiction of the Craft Unions is not confined to persons employedby the Company.The four Craft Unions have formed what is knownas the Verde District Metal Trades Council, in which each of them isrepresented, but the Council is not a party to this proceeding.TheEmployeesCommittee,EmployeesRepresentationPlan,Smelter Division, consists of the employees' representatives in theEmployees Representation Plan for the Smelter Division.TheEmployees Committee, Employees Representation Plan, Mine Divi=sion, bears a similar relationship to the Employees RepresentationPlan for the Mine Division.Both of the EmployeesCommittees arelabor organizations within the meaning of Section 2 (5) of the Act.All of the employees at each Division, excluding supervisory em-ployees but including salaried employees, are eligible to participatein the Employees Representation Plan for that Division.III. THE QUESTIONS CONCERNING REPRESENTATIONIn August 1933, the Mine Committee was established and soonafterwards the Smelter Committee made its appearance. The UnitedVerde Copper Company negotiated separately with each committee,as representing all the employees of the Mine Division and of theSmelter Division, respectively, and the Company, after it acquired theproperty, continued the same policy. Since May 1937, the Companyhas also 'met with the Verde District Metal Trades Council, com-posed of delegates from the four Craft Unions, and has grantedseveral demands concerning wages and working conditions made bythe Council.At the hearing the Company urged that for purposes of collec-tive bargaining all the employees of the Mine Division should con-stitute one unit, and the employees at the Smelter Division shouldconstitute another.It argued that craft units were inappropriate,and explained that it had recognized and negotiated with the MetalTrades Council only because legal counsel advised this course inorder to preclude any possibility of violating the Act.Althoughthe Company has not refused to negotiate with the Craft Unions,its insistence at the hearing upon bargaining units which conflict withthose advanced by the petitioners, gives rise to questions concerningrepresentation.We find that questions have arisen concerning representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTIONS CONCERNING REPRESENTATION UPONCOMMERCEWe find that the questionsconcerning representationwhich havearisen, occurringin connection with the operations of the Company DECISIONS AND ORDERS '629described in Section I above, have a close, intimate, and substantialrelation to trade, traffic and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITWe consider first the problems raised by the participation of theEmployees Committees in this case.Each Committee sought a bar-gaining unit comprised of all employees at its respective Division,excluding supervisory employees.Article I of the Articles governingthe Smelter Committee, entitled "Purposes", reads as follows :The employees and the Management of the United VerdeBranch, in order to form an organization for the purpose ofpromoting closer relations between the employes and the Man-agement, to provide a method for the prompt settlement of anydifferences that may arise, and to provide a means wherebyemployes shall have representation in the consideration of ques-tions of policy relating to working conditions, hours of labor,wages, safety and other matters of mutual interest, do herebyestablish this Employes' Representation Plan."The pertinent provisions of the Articles may be summarized asfollows : The Smelter Division is divided into five departments orelectoral divisions, and the employees working in each of these,excluding foremen, bosses, and those with power to hire and dis-charge, are entitled to elect a single representative.The EmployeesRepresentatives thus chosen, together with representatives of theManagement, form what is known as the Industrial Council.The'number of Representatives of the Management may not exceed thenumber of Employees Representatives, but the Representatives of theManagement, considered as a group, have voting power equal tothat of the Employees Representatives in the Industrial Council.The Employees Representatives and the Representatives of the Man-agement vote as groups. In the event of a tie vote, the matter will besubmitted to arbitration at the request of either group.Amendmentof the Articles requires a two-thirds vote of the Employees Repre-sentatives together with a two-thirds vote of the Management Repre-sentatives.Article 18 reads :This plan may be terminated by a two-thirds vote of theEmployes of the Phelps Dodge Corporation, United VerdeBranch, or by action of the Board of Directors of the Company.8Although this paragraph suggests that the organization embraces the entire UnitedVerde Branch,the Articles considered as a whole are clearly confined to the SmelterDivisionAt the heating the Employees Committee elected under these Articles contendedthat it represented only the employees of the Smelter Division 630NATIONAL LABOR RELATIONS BOARDThe language of the Mine Committee Articles follows, almost wordfor word, the Articles of the Smelter Committee, and contains pro-visions substantially identical with those to which we have referred.It is obvious from this outline of the Articles that the EmployeesCommittees cannot be considered as bona fide representatives of theemployees for purposes of collective bargaining.This conclusion iscompelled in each instance by the entire scheme of the Articles, andespecially by the provision empowering the Company to terminate theplan at any time,Under the Act we cannot certify an organization asrepresentative of employees for purposes of collective bargaining,when the Articlesgoverningits existence and operation on their faceevidence the complete subjection of the organization to the em-ployer.Such an organization is patently incapable of bargaining atarm'slength with the employer.In the course of the hearing witnesses testified that the Companyhad in several instances granted requests made by the Committees.The adjustments thus made, however,were comparatively insignifi-cant; and, admittedly,the Company has never entered into a contractwith either of the Committees.The evidence upon the dealings be-tween the Employees Committees and the Company fails to alter theconvincing evidence of subjection to the Company afforded by theArticles themselves.To place upon the ballot an organization socongenitally subservient to the employer would be to subvert thefundamental purposes of the Act.Accordingly, the requests of theMine Committee and Smelter Committee for 'certification, or for anelection, are hereby denied.This disposes, also, of the Company'scontention that the Employees Committees are the representatives ofits employees in the appropriate units, and that it wishes to continueto bargain with these representatives.The Craft Unions contend that members of each of the four skilledcrafts,working in both Divisions, should be regarded as separatebargaining units. It appears from testimony of their witnesses, andfrom cross-examination of the Company's witness, that a skilledcraftsman employed at one Division can perform the work requiredof members of his craft at the other Division, although the machineryor equipment to which he is assigned may be more or less differentfrom what he has worked at in the first Division. There have beenoccasional instances of interchange of craftsmen between the mineand the smelter.Members of an individual craft receive the samerates of pay and work the same number of hours in both Divisions.The function of members of the four crafts is to install and maintainthe equipment used by the regular production employees in miningor reducing the ore.These considerations, urge the Craft Unions,call for the designation of four collective bargaining units, eachcomposed of workers in a single craft. DECISIONS AND ORDERS631The Company maintains that the units sought by the four petition-ing Craft Unions are inappropriate both because they are framedupon a narrow craft basis,and because they seek to include in thesame unit both mine and smelter workers.The grounds for itsposition are as follows:The supervisory staffs of the two Divisionsare separate and distinct;the entire Branch is in charge of a singlemanager,but each Division has its superintendent and a separatestaff of supervisory employees.Operations of the two Divisionsare functionally distinct;the mine produces the ore and the smelterreduces it to copper bullion. If the smelter closed down the minewould have enough storagespace to remain in operation for ayear or more.The mine and smelter are approximately seven milesapart, and the mine is more than 2,000 feet higher in elevation thanthe smelter.As a general rule, employees at the Mine Division livein the nearby town of Jerome, and those at the Smelter Division inClarkdale; there is little communication or social contact between thetwo communities.Workers at one Division,craftsmen as well asothers, do not come in contact on the job with employees of theother Division.Some of the craftsmen work in shops apart fromthe rest of the employees,but this is by no means the general rule;for example,most of the electricians at the smelter are assignedto the various departments of the Division,more or less permanently,to repair and maintain the electrical equipment.The work ofmembers of the other crafts, in both Divisions,has the same feature,although not to a like degree.A foreman of a department sometimeshas chargeof the craftsmen assigned to that department as well asof non-craft employees.Members of a craft usually have little con-tact with each other on the job; apart from work in the shop, theirworking conditions,are the same as those of the regular productionemployees.The superintendent of the Smelter Division,who hadnegotiated with both the Metal Trades Council and the EmployeesCommittees,testified that most of the requests made by the Councilconcerned all the employees at the Branch, and that onseveral occa-sionshe was engagedin two separate conferences, one with theCouncil and one with an Employees Committee, dealing with thesame subject.These facts,the Company asserted,made it clear thatthe problems of craftsmen were substantially identical with thoseof other employees in the Division in which they worked.Although thereis substantial evidence in support of the positiontaken by the Company, we think that under the circumstances dis-closed by the record, the units sought by the petitioning Craft Unionsare appropriate.The smelter and mine superintendents have alarge degree of authority concerning labor problems, each in his ownDivision, but the general labor policy for the entire Branch is deter-mined by the manager of the Branch together with the general80618-38-vor, [--91 632NATIONALLABOR RELATIONS BOARDmanager of the Western Division of the Company. There is noevidence that the Craft Unions attempted to bargain with the Com-pany until May 1937, but the record reveals that they were organ-ized for some years prior to that date.Most of the employees inan individual craft at each Division are subject to a separate craftforeman, and spend at least a part of their working time in theshop established for that craft.Each of the four crafts is com-posed of skilled workers.Their interests, type of work and thedifferential in wages which they enjoy, distinguish them sharplyfrom the production employees.Asa consequence of our decisionthat the Employees Committees are not entitled to represent em-ployees for purposes of collective bargaining, the units requestedby the Craft Unions were not opposed by any bona fide labor organi-zation.In the absence in this case of any effective claim by a rivalemployee organization for a bargaining unit on a broader scale,we conclude that the craft units are appropriate.It remains for us to define, with some degree of precision, theemployees to be included in the respective bargaining units.Wit-nesses for the Craft Unions at the hearing experienced difficultyin stating, what employees the unit should include.To meet thedifficulty, the recording secretary or financial secretary of each unionselected from the Company's pay roll,9 and read into the record; thenames and job classifications of those employees whom the witnessdesired the bargaining unit to embrace.The great majority of thenames correspond to those contained in lists of workers in the fourcrafts, taken from the pay roll and prepared by the Company, whichappear in the record.1°Since the Company and the Craft Unionsthus agree that every such employee is properly considered a mem-ber of one of the four crafts, we are of the opinion that they shouldbe included in the appropriate units.Some of the names read into the record by witnesses for theCraft Unions do not appear on the lists of craft workers submitted bythe Company. On the other hand, certain names on the Company'slists were omitted by the Craft Union witnesses.We take for grantedthat the Craft Unions, by failing to mention these, indicated a beliefthat such employees should not be included in the respective units.Similarly, the Company, in presenting its lists, signified its opinion1hat the lists contained the names of all workers in the four crafts.But upon checking with the pay roll the names omitted either by theCraft Unions or by the Company, we observe that in several instances'the pay-roll classification clearly indicates that such names wereomitted inadvertently.The Craft Unions presented no evidence, withURespondent Exhibit No. 2, entitled "List of Employees on Payroll-Mines Division,"and Respondent Exhibit No. 4, entitled "List of Employees on Payroll-Smelter Division."10Respondent Exhibit Nos. 6 and 7. DECISIONS AND ORDERS633a single exception,to explain their failure to include employees whoappeared on the Company's lists, nor did the Company attack anynames advanced by the Craft Unions. The exception is as follows :The Company's lists include the names of two employees under theheading, "Carpenter'sHelper".One of these is listed on the pay rollas an oiler.The witness for the Carpenters testified that his unionadmitted to membership carpenters and apprentices, but not helpers,and this position is supported by the provisions of the Constitution-and Laws of the United Brotherhood of Carpenters and Joiners ofAmerica. Since the Company did not object, and the helpers did notappear and make known their wishes,we find that Homer Crockett andRudolph J. Svob, eachclassified asCarpenter'sHelper onthe Com-pany's lists of craftsmen,should be excluded from the bargainingunit for carpenters and apprentices.With this exception, in theabsence of express controversy,supported by evidence on both sides,we conclude that all workers claimed, by either the Craft Unions orthe Company,to fall within the various crafts, should be included intheir respective bargaining units.These names are listed on Appen-dices A, B, C, and D, which are attached to this Decision.The Craft Unions, apparently in the belief that the names readinto the record did not exhaust all those who should properly be re-garded as membersof the crafts,expressed a desire that the unit em-brace all workers falling under the appropriate job classifications.Thus, the I. B. E. W.requested the inclusion of all persons classifiedon the payroll as electricians,armature winders, electrician jiggerbosses, electrician helpers, electrician apprentices,metermen, andmeterman apprentices.The I.A. M. desired to include within theunit employees classified on the pay roll as, or performing the workof, machinists, jigger bossmachinists,machinist apprentices,machin-ist helpers,tool makers,special machinists,drill press operators, millmachinists,mine machinists,and smelter machinists.The Boiler-makers requested the inclusion of persons classified on the pay roll as,or performing the work of,boilermakers,boilermaker helpers, boiler-maker apprentices,special boilermakers,boilermaker jigger bosses,welders, boiler shop punchmen,mill boilermakers,and boiler shoplayer-out.The Carpenters desired to include all carpenters and car-penter apprentices."There was no effort on the part of the Companyto show that persons listed under these classifications or performingthe functions indicated,should be excluded from the appropriatecraft units.Moreover,we see no reason to exclude from the appro-priate units persons employed as craftsmen,merely because theyappear under a different classification on the pay roll.We conclude11The Boilermakers and the Carpenters did not express their desires,in this respect,as clearly as did the other two locals, but we thinkthe entire testimony of the witnessesfor the Boilermakers and the Carpenters points to our conclusion 634NATIONAL LABORRELATIONS BOARDthat the definitions of the various units should be sufficiently flexibleto include the workers falling within the classifications, or performingthe work, outlined in this paragraph.The I. B. E. W. desired to exclude from its unit certain classes ofemployees who worked with electrical equipment, such as radio men,refrigeratormen, switchboard operators, crane men, and generatorattendants.It was doubtful, according to its witnesses, whether thethe switchboard operators.The recording secretary of the I.- B.E.W. testified that the switchboard operators were eligible to mem-bership, but that his union did not desire to represent them.Al-though counsel for the Company questioned the witness as to hisreasons for excluding the switchboard operators, as well as the otherclasses of employees, the record fails to show any request by theCompany for their inclusion in the unit.None of the employees inquestion appeared at the hearing to ask that the unit be defined toembrace them.The exclusions are consistent with the desire of theI.B. E. W. to represent all workers engaged in the installation andmaintenance of electrical equipment at the United Verde Branch.We conclude that the employees considered in this paragraph shouldbe excluded from the bargaining unit appropriate for electricians.We find -that all persons employed by the Company at its UnitedVerde Branch, located at Jerome and Clarkdale, Arizona, as ma-chinists, jigger bossmachinists,machinist apprentices,machinisthelpers, tool makers, special machinists, drill press operators, millmachinists, mine machinists and smelter machinists, including thosewhose names appear on Appendix A, attached hereto, constitute aunit appropriate for the purposes of collective bargaining.We find that all persons employed by the Company at its UnitedVerde Branch, located at Jerome and Clarkdale, Arizona, as boiler-makers,boilermakerhelpers,boilermakerapprentices,specialboilermakers, boilermaker jigger bosses, welders, boiler shop punch-men, mill boilermakers and boiler shop layer-out, including thosewhose names appear on Appendix B, attached hereto, constitute aunit' appropriate for the purposes of collective bargaining.We find that all persons employed by the Company at its UnitedVerde Branch, located at Jerome and Clarkdale, Arizona, as elec-tricians, armature winders, electrician jigger bosses, electrician help-ers, electrician apprentices, metermen and meterman apprentices, in-cluding those whose names appear on Appendix C, attached hereto,but excluding all persons employed as radio men, refrigerator men,switchboard operators, crane men, and generator attendants, con-stitute a unit appropriate for the purposes of collective bargaining.We find that all persons employed by the Company at its UnitedVerde Branch, located at Jerome and Clarkdale, Arizona, as car- DECISIONS AND ORDERS635penters and carpenter apprentices, including those employees whosenames appear on Appendix D, attached hereto, but excluding car-penter helpers, constitute a unit appropriate for the purposes ofcollective bargaining.We find that these units will insure to employees of the Companyat its United Verde Branch, located at Jerome and Clarkdale, Ari-zona, the full benefit of their right to self-organization and to col-lective bargaining and will otherwise effectuate the policies of theAct.VI. THE DETERMINATIONOF REPRESENTATIVES.At the hearing the Craft Unions did not introduce membershipcards.The recording secretary or financial secretary of each unionread into the record the names of those employees claimed by thewitness to be members of his union. The number of union membersthus named constituted a majority of the employees in the bargain-ing unit described by the witness.The membership claims of theCraft Unions were not contradicted by the Company.But theunits herein defined as appropriate will probably embrace, in the caseof each craft, a number of employees not specifically mentioned bythe Craft Union witnesses.We are not convinced, therefore, thatany of the Craft Unions has made a clear showing that it representsa majority in its respective unit. The questions concerning represen-tation which have arisen can best be resolved by means of electionsby secret ballot.We come finally to the selection of a date for determining eligi-bility to vote.Both the Craft Unions and the Company selectedthe names of craftsmen from the Mine Division and Smelter Divi-sion pay rolls dated January 8,1938. 12Although prior to that date,and since the,time the petitions were filed, the Company had laidoff a number of employees, both parties were evidently in accordupon the suitability of the January 8 pay rolls.We conclude thatall employees embraced in the bargaining units herein defined, whosenames appear on the pay rolls for the Mine Division and SmelterDivision,United Verde Branch, dated January 8, 1938, shall beeligible to vote, excluding those who have since quit or been dis-charged for cause.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.Questions affecting commerce have arisen concerning the repre-sentation-of--employees, of -Phelps -Dodge Corporation at, its., UnitedVerde Branch, Jerome and Clarkdale, Arizona, within the meaning12 RespondentExhibit Nos. 2 and 4 636NATIONAL LABOR RELATIONS BOARDof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.2.(a)All persons employed by the Company at its United VerdeBranch, Jerome and Clarkdale, Arizona, as machinists, jigger bossmachinists,machinist apprentices, machinist helpers, tool makers,specialmachinists, drill press operators, mill machinists, mine ma-chinists and smelter machinists, including those whose names appearon Appendix A, attached hereto, constitute a unit appropriate forthe purposes of collective bargaining, within the meaning of Section9 (b) of the National Labor Relations Act.(b)All persons employed by the Company at its United VerdeBranch as boilermakers, boilermaker helpers, boilermaker appren=tices, special boilermakers, boilermaker jigger bosses, welders, boilershop punchmen, mill boilermakers and boiler shop layer-out, includingthose whose names appear on Appendix B, attached hereto, con-stitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the National Labor RelationsAct.(c)All persons employed by the Company at its United VerdeBranch as electricians, electrician helpers, electrician apprentices,armature winders, electrician jigger bosses, metermen and metermanapprentices, including those whose names appear on Appendix C,attached hereto, but excluding all persons employed as radio men,refrigerator men, switchboard operators, crane men, and generatorattendants, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the NationalLabor Relations Act.(d)All persons employed by the Company at its United VerdeBranch as carpenters and carpenter apprentices, including thosewhose names appear on Appendix D, attached hereto,'but excludingcarpenter helpers, constitute a unit appropriate for the purposes ofcollective bargaining, within the meaning of Section 9 (b) of-the Na'tional Labor Relations Act.DIRECTION OF 'ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 1, as amended, itis herebyDIRECTED that, as part'of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Phelps Dodge Corporation, United Verde Branch, Jerome andClarkdale,Arizona, elections by secret ballot shall' be conducted DECISIONS AND ORDERS637within thirty (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the Twenty-Relations Board, and subject to Article III, Section 9, of said Rulesand Regulations, amonga.All persons employed as machinists, jigger boss machinists, ma-chinist apprentices, machinist helpers, tool makers, special machinists,drill press operators, mill machinists, mine machinists and smeltermachinists, whose names appear on the pay rolls for the Mine Divi-sion and the Smelter Division dated January 8, 1938, including thosewhose names appear on Appendix A, attached hereto, but excludingthose employees who have since quit or been discharged for cause, todetermine whether or not they desire to be represented by Inter-nationalAssociation of Machinists, Local No. 223, affiliated withthe American Federation of Labor, for the purposes of collectivebargaining ;b.All persons employed as boilermakers, boilermaker helpers, boil-ermaker apprentices, special boilermakers, boilermaker jigger bosses,welders, boiler shop punchmen, mill boilermakers and boiler shoplayer-out, whose names appear on the pay rolls for the Mine Divisionand'the Smelter Division dated January 8, 1938, including those whosenames appear on Appendix B, attached hereto, but excluding thoseemployees who have since quit or"been discharged for cause, to de-termine whether or not they desire to be represented by InternationalBrotherhood of Boilermakers, Iron Ship Builders, Welders and Help-ers of American, Local No. 406, affiliated with the American Federa-tion of Labor, for the purposes of collective bargaining;c.All persons employed as electricians, electrician helpers, elec-trician apprentices, armature winders, electrician jigger bosses, meter-men and meterman apprentices, whose names appear on the pay rollsfor the Mine Division and the Smelter Division dated January 8,1938, including those whose names appear on Appendix C, attachedhereto, but excluding all persons employed as radio men, refrigeratormen, switchboard operators, crane men, and generator attendants, andthose employees who have since quit or been discharged for cause, todetermine whether or not they desire to be represented by Interna-tional Brotherhood of Electrical Workers, Local No. B657, affiliatedwith the American Federation of Labor, for the purposes of collectivebargaining; andd.All persons employed as carpenters and carpenter apprentices,whose names appear on the pay rolls for the Mine Division and theSmelter Division dated January 8, 1938, including those whose namesappear on Appendix D, attached hereto, but excluding carpenterhelpers and those employees who have since quit or been dischargedfor cause, to determine whether or not they desire to be represented 638NATIONAL LABOR RELATIONS BOARDby United Brotherhood of Carpenters and Joiners of America, LocalNo. 1061, affiliated with the American Federation of Labor, for thepurposes of collective bargaining.,APPENDIX AMyron L. Scott________________ Machinist.E. R. Meinhold________________Machinist.G. W. Williams---------------- Special Machinist.Silas M. Gibson ---------------- Machinist.Jas. Cyra______________________ Machinist.Walter S. Goldthwaite---------- Machinist.George G. Doty________________ Machinist.R. E. Blackburn --------------- Machinist.Reuben Pamagua______________Machinist.F. J. Reilly____________________Machinist.Michael J. Blazina_____________ Machinist helper.J. L. Harrington -------------- . Machinist helper.James I. Bates________________Machinist helper.John S. Medigovich------------ Machinist helper.Dan Richie------------- _-----Machinist helper (Classified on thepay roll as "Crane Operator").-Gordon J. Harrington--------- Machinist helper.Ralph E. Denison -------------- Machinist apprentice.W. J. Cureton_________________ Machinist apprentice.Robert E. Riordan____________Machinist apprentice.John M. Radetich-------------- Machinist tool maker.R. N. Morell lg_________________ Drill press operator.Lance C. Baring_______________ Jigger machinist (Classified on thepay roll as;"Truck Shop jigger").E. B. McLellen ._______________ Jigger boss machinist (Classified onthe pay roll as "Jigger Boss").Manuel S. Franquero___________A. Casteneda__________________Frank Franquero______________William Jennings_____________Machinist.C. T. Magill___________________ Machinist.D. E. Wombacher-------------- Machinist.John F. Lindner_______________ Machinist.Harry R. Keller_______________ Machinist.M. K. Fisher__________________Machinist.J.H. Stout____________________ Machinist.D. It Jones___________________ Machinist.IsThe name given by the witness was N. R. Morell. DECISIONS AND ORDERS639Roland Hampton______________ Machinist helper (Classified on thepay roll as "P. H. Mach. Helper").Alvin Fuller__________________ Machinist helper (Classified on thepay roll as "Conc. Hdy. Man").Novian E. Anderson ------------ Machinist helper.Jim Hunt____________________Machinist helper.Walter L. Wedg*orth_________Machinist helper.Jack Sullivan-----------------Machinist apprentice.James Magill__________________ Machinist apprentice.A. T. Brose___________________Mill machinist.Charles Anderson_____________ Jigger machinist (Classified on thepay roll as "Cone. Jigger Mach.").J. A. Magill___________________ Machinist (Classified on the pay rollas "P. H. Mach.").Clarence Smith________________Lorenzo Lopez -----------------APPENDIX BDulhe M. Petty----------------Boilermaker.CharlesHarrison--------------Boilermaker.Walter J. Clark_______________Special boilermaker.A. W. Griffin__________________Boilermakerjigger boss.H. R. Petty-------------------Special boilermaker.George B. Evans______________Boilermaker.James B. Tissaw_______________ Boilermaker.Philip W. Crookham___________Boilermaker.L. J. Brostrom________________Boilermaker.M. F. Gay --------------------- Boilermaker.B. B. Marta___________________Boilermaker.J.H. Achilles_________________ Boilermaker helper.W. L. Hogan__________________Boilermaker helper.D. J. Murphy_________________ _Boilermaker apprentice(Classifiedas boilermaker helper on the payroll).F. 0. Andrews________________ Boilermaker apprentice.D. D. Gilbert__________________Boilermaker apprentice.VictorSvob___________________ Boilermaker apprentice.Charles Cutler_________________ Boilermaker(Classifiedon thepay roll as "Shaft Timberman").L. H. Rea_____________________Boilermaker.Thomas Sherman______________ Welder.Charles C. Goodrich-----------Welder.Miguel R. Sanchez, Jr---------- Boilermaker.Tim Harrington_______________Welder. 640NATIONAL LABOR RELATIONS BOARDD. L. Robinson, Jr ------------- o Boiler shop layer-out.George W. Rupe--------------- Boilermaker.Frank Abbott, Sr--------------- Boilermaker.M. E. Wellington------- ------ Boilermaker helper.Andy Black ---------------- ---- Boilermaker helper.Mike Krmpotich-----------------Boilermaker helper (Classified onthe pay roll as "B. M. Hdyman").Dewey Balen---------------- --- Boilermaker helper.John'O'Brien------------------- Boiler shop punchman.B. P. Pittman----------------- Mill boilermaker.Lee Hall -------------------------- Boilermaker apprentice.Frank Abbott, Jr-------------- Boilermaker apprentice.Joe Derrick-------------------Welder (Classified on the pay rollas "Temp. Const. Welder").APPENDIX CJoseph I. Crawley------------- Armature winder.R. G. Cartmell---------------- Electrician jigger boss.Thomas P. Geary-------------- Electrician.L. J. Bonar------------------- Electrician.J.P. Pecharich---------------Electrician.S. P. Henderson--------------- Electrician jigger boss.C.W. Wykoff----------------- Electrician.D. Cole----------------------- Electrician.L. F. Sullivan----------------- Electrician.P. N. Hatch------------------ Electrician helper.J. L. Sullivan----------------- Electrician apprentice.J.R. Henson------------------ Electrician apprentice.Jess Hudson------------------ Electrician.J. F. Maneth------------------Electrician.R.W. Alexander,--------------A. J. D. Moodie --------------.R. A. Clark-------------------O. F. Luepke-----------------. Electrician jigger boss.Gerald B. Cookson ------------ Electrician.Fred W. Wilgus--------------Meterman.S.W. Vidler------------------ Electrician.R. A. Dugger----------------- Electrician.Joseph Dugan ----------------- Electrician.C. Frank Spooner------------- Electrician.Leonard Conner--------------. Electrician.Harry Kinsey----------------- Armature winder.R. A. Spooner---------------- Electrician helper.C.H. Dearing----------------- Electrician helper. DECISIONS AND ORDERSMarion S. Morris_____________Meterman apprentice.William Nash ----------------- Electrician apprentice.J.W. Eagar__________________ Electrician apprentice.W. J. Johnston________________APPENDIX DJoe H. Mayagoitia____________ Carpenter.L. C. Beltz___________________ Carpenter.0.'A. Haydon----------------- Carpenter.Mihal Amersek________________Homer Stillwell_______________ Carpenter.Albert Sloper_________________ Carpenter.JoelWillard__________________ Carpenter.C. C. Markham ----------------- Carpenter.Thomas Westfall-------------- Carpenter apprentice.641